DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
1.	This office acknowledges receipt of the following items from the Applicant:
Information Disclosure Statement (IDS) filed 08/04/2020.
Information disclosed and listed on PTO 1449 was considered.
Election/Restrictions
2.	Claims 1 – 20 are pending in this application.
    	Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I Claims 1 – 13, drawn to a semiconductor device, classified in class H01L29/7825.
Group II. Claims 14 – 20, drawn to a process of making a semiconductor device, classified in class H01L21/2253.
A telephone call was made to Mr. Leon Radomsky (Re. 43445) on January 12, 2022 to request an oral election to the above restriction requirement, As a result, Applicants elect Group II (claims 14 – 20) and cancel Group I (claims 1 – 13).
Claims 14 – 20 are presented for examination.
Allowable Subject Matter
3.	Claims 14 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 14 – 20 are allowable over the prior art of record because none of the prior art whether taken singularly or in combination, especially when these limitations are considered within the specific combination claimed, to teach:
14 and the respected dependent claims 15 – 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG K TRAN whose telephone number is (571)272-1797. The examiner can normally be reached 7.00AM - 5.00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/LONG K TRAN/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        January 27, 2022